Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered June 7, 1982, convicting him of burglary in the third degree (two counts), grand larceny in the third degree, criminal mischief in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and sentencing him to two consecutive terms of imprisonment of 3Vz to 7 years to run concurrent with an indeterminate term of imprisonment of 2 to 4 years and two definite terms of imprisonment of one year.
Judgment modified, as a matter of discretion in the interest of justice, to provide that the two indeterminate terms of imprisonment of 3V2 to 7 years shall run concurrent with each other. As so modified, judgment affirmed.
Under the facts of this case, the sentence was excessive to the extent indicated. We have examined defendant’s other contentions and find them to be without merit. Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.